             Case 3:16-cr-00440-WHA Document 67 Filed 10/09/18 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT of CALIFORNIA

                                      CRIMINAL MINUTES

    Judge:            William Alsup                          Time in Court:    12 minutes
    Date:             October 9, 2018
    Case No.          16‐cr‐00440‐WHA‐1

    United States of America              v.         Yevgeniy Aleksandrovich Nikulin*

                                                 Defendant
                                                Present
                                                Not Present
                                                In Custody

    U.S. Attorney                                            Defense Counsel
    Michelle Kand, Matthew Parrella                          Valary Nechay


    Deputy Clerk: Tracy Geiger                               Reporter: Katherine Sullivan

    *Russian Interpreter: Marina Brodskaya

                                        PROCEEDINGS

    REASON FOR HEARING:          Competency Hearing
    RESULT OF HEARING:           Dr. Grinberg was unable to do an examination because the
                                 defendant would not cooperate.

                                 The Court ordered the defendant into the custody of the
                                 Attorney General/ Bureau of Prisons for a psychiatric
                                 examination.

                                 The trial and related dates are vacated.


CONTINUED TO: February 12, 2019 at 2:00 pm for Status re: Competency Examination


Time is excluded through February 12, 2019 for effective preparation / continuity of counsel.
The Government shall prepare a proposed order.

                                                 1
 
